        Fill in this information to identify the case:
 Debtor name SIMKAR LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                Check if this is an
                                               YORK, WHITE PLAINS DIVISION
 Case number (if known): 7:19-bk-22576                                                                                                               amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 ALDER                          Christophe De                Vendor                    Unliquidated                                                                    $138,877.00
 OPTOMECHANICAL                 Bary, SVP                                              Disputed
 NO. 171 TIANJIN
 STREET                         christophe.debarg
 PINGZHEN CITY,                 e@alder.com
 ARCBEST                        Steve Koplove                Trade debt                                                                                                $226,148.00
 4000 Richmond St
 Phila, PA
 19137-1405                     (215) 546-5100
 BDO                                                         Accountants                                                                                                 $75,882.00
 1700 Market St Fl 29
 Phila, PA
 19103-3929
 BEST LIGHTING                                               Vendor                                                                                                    $250,636.00
 PRODUCTS
 1213 Etna Pkwy
 Pataskala, OH
 43062-8041
 CAMDEN YARDS                   Mike Amato                   Vendor                    Unliquidated                                                                    $389,553.00
 STEEL CO                                                                              Disputed
 2500 BROADWAY                  mamato@camdeny
 BLDG                           ardssteel.com
 East Camden, NJ
 08105
 Complete Business                                           Loan                      Unliquidated               $250,000.00                         $0.00            $250,000.00
 Solutions Group                                                                       Disputed
 23 N 3rd St
 Philadelphia, PA
 19106-4507
 EAGLERISE E & E                                             Vendor                    Unliquidated                                                                    $765,823.00
 INC                                                                                   Disputed
 320 Constance Dr
 Ste 1
 Warminster, PA
 18974-2877




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor    SIMKAR LLC                                                                                        Case number (if known)         7:19-bk-22576
           Name

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Influx Capital LLC                                          Loan                      Unliquidated               $270,000.00                         $0.00            $270,000.00
 32 Court St Ste 205                                                                   Disputed
 Brooklyn, NY
 11201-4404
 LOCAL UNION 1158               Joe Calabro                  Trade debt                                                                                                $102,802.00
 IBEW
 ROCKWOOD                       jpcalabro@ibew11
 OFFICE PARK                    58.com
 501 Carr Rd Ste 220
 Wilmington, DE
 19809-2866
 MODE                           Jeff Blank                   Trade debt                                                                                                $100,985.00
 TRANSPORTATION
 LLC                            jeff.blank@modetr
 PO Box 71188                   ansportation.com
 Chicago, IL                    (800) 592-7449
 60694-1188
 OLD DOMINION                   Deborah Haynes               Trade debt                                                                                                $184,514.00
 FREIGHT LINE
 PO BOX 415202
 Boston, MA 02108               (336) 822-5255
 OSRAM SYLVANIA                                              Trade debt                                                                                                $203,898.00
 INC
 PO Box 98218
 Chicago, IL
 60693-8218
 PACE ELECTRONIC                                             Trade debt                                                                                                $188,877.00
 PRODUCTS
 34 Foley Dr
 Sodus, NY
 14551-1044
 PHILIPS LIGHTING                                            Vendor                                                                                                    $263,036.00
 NORTH
 AMERICA CORP.
 PO BOX 100332
 Rosemont, IL 60018
 S LITE CO LTD                                               Trade debt                Unliquidated                                                                    $160,157.00
 DONG KENG 3RD                                                                         Disputed
 IND'L DISTR DONG
 KENG VILL
 SHENZHEN LONG                                               Vendor                                                                                                    $150,674.00
 SUN
 OPTOELECTRONIC
 S TECH CO BLOCK
 A WEIHAO H
 TRC ELECTRONICS                                             Trade debt                                                                                                $160,692.00
 INC.
 4171 Stony Ln
 Doylestown, PA
 18902-1160



Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor    SIMKAR LLC                                                                                        Case number (if known)         7:19-bk-22576
           Name

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 UNITED                         Robert Peralta               Health Insurance                                                                                          $233,497.00
 HEALTHCARE
 22703 Network Pl               robert-a-peralta.co
 Chicago, IL                    m
 60673-1227                     (860) 702-7641
 UNITED                         Robert Peralta               Health Insurance                                                                                          $241,416.00
 HEALTHCARE INS.
 CO                             robert-a-peralta@u
 22703 Network Pl               hc.com
 Chicago, IL                    (860) 702-7641
 60673-1227
 ZHEJIANG                                                    Trade debt                Unliquidated                                                                      $70,216.00
 HENGDIAN TOSPO                                                                        Disputed
 3/F WORLD TRADE
 PLAZA WORLD
 TRADE CTR ZH




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
